DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 1/29/2021.
Reasons for Allowance
3.	Claims 1-20 allowed.
	The following is examiner’s statement of reasons for allowance:
	Claims 1, 10 and 17 recited, a frame for a speaker comprising a plurality of tapered spokes extending from the base to support the mounting flange, 
each tapered spoke tapering from the base in a direction of the mounting flange; wherein each spoke includes a triangle cut-out region defining a pair of converging legs comprising a first converging leg and a second converging leg. The claimed limitation are not taught by reference Hlibowicki 2007/0025587.
Newly found reference Lin 2012/0281861 teaches a speaker frame 20 includes a spoke with a cut out region. Lin does not disclose the each spoke includes a triangle cut-out region defining a pair of converging legs comprising a first converging leg and a second converging leg.  
Enomoto 2013/0170677 teaches in fig 2, frame 2 includes an edge mounting portion 5, a large opening in a center/spoke and four legs 7, 8, 9, 10 are adjacent to the large opening.  However, Enomoto does not disclose a triangle cut-out region defining a pair of converging legs comprising a first converging leg and a second converging leg.
Shindo D486818S teaches a speaker basket includes multiple spokes with cut-out region shows in fig 3.  However, Shindo does not disclose a triangle cut-out region defining a pair of converging legs comprising a first converging leg and a second converging leg.
Chan 2006/0171557 teaches in fig 2 a speaker basket 1 includes a plurality spokes with plurality of slots 1311.  Chan does not disclose a triangle cut-out region defining a pair of converging legs comprising a first converging leg and a second converging leg 4.	
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653